Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 1 of 29




                                                                           E
                                                                           X
                                                                           H
                                                                           I
                                                                           B
                                                                           I
                                                                           T

                                                                           A


                        EXHIBIT A
FilingCase 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 2 of 29
      # 127366060   E-Filed 05/24/2021 10:32:59 AM


         IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
                                    COUNTY, FLORIDA

                                                  CASE NO.:


        Olivia Lee, as surviving spouse and
        Personal Representative of the Estate of Martavias Watkins

        Plaintiff,

        v.

        Florida Department of Corrections, Centurion of Florida, LLC,
        Paula Rojas, R.N., Maritza Mederos RN, Marilyn C. Audain RN,
        Elizabeth Joyce Carter ARNP, Paula Rosan Swasey, LPN,
        Yaneisys Martin Rojas, RN, Carmen Dorce Exantus, LPN,
        Inemesit Nyong Abia MD, Marta A. Castillo MD, Antonio Sergio Pino MD,
        and Pierre Antoine Marceus MD

        Defendants.
        _________________________________________________________________/


             COMPLAINT FOR MEDICAL NEGLIGENCE, WRONGFUL DEATH, AND FOR
                  VIOLATION OF CIVIL RIGHTS PURSUANT TO 42 USC 1983

                Plaintiff, Olivia Lee, as surviving spouse and Personal Representative of the Estate of

        Martavias Watkins, hereby sues the Defendants, Florida Department of Corrections, Centurion of

        Florida, LLC, Paula Rojas, R.N., Maritza Mederos RN, Marilyn C. Audain RN, Elizabeth Joyce

        Carter ARNP, Paula Rosan Swasey, LPN, Yaneisys Martin Rojas, RN, Carmen Dorce Exantus,

        LPN, Inemesit Nyong Abia MD, Marta A. Castillo MD, Antonio Sergio Pino MD, and Pierre

        Antoine Marceus MD, and states as follows:

                1.     This is a medical negligence case arising out of the care and treatment rendered to

        Martavias Watkins while he was incarcerated at the South Florida Detention Center. As a result of

        the Defendants’ medical negligence and the violation of Watkins’ Constitutional Rights under the

        Eight and Fourteenth Amendments to the United States Constitution, he passed away.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 3 of 29




           2.      This is an action in excess of Thirty Thousand ($30,000.00) Dollars, exclusive of

   costs, attorney’s fees, and interest.

           3.      The surviving heirs of Martavias Watkins, deceased, are Olivia Lee, his spouse,

   and Taylor Watkins, his minor daughter.

           4.      Olivia Lee is or will be appointed the Personal Representative of the Estate of

   Martavias Watkins.

           5.      Defendant, Florida Department of Corrections, is a political subdivision of the State

   of Florida and is responsible for operating and administering the prison system in the State of

   Florida, including rh South Dade Reception Center.

           6.      Defendant, Centurion of Florida, LLC, is a corporation organized and existing

   under the laws of the State of Florida, authorized to do business in the State of Florida and was, in

   fact, at all times material hereto, engaged in business in Miami, Miami-Dade County, Florida.

           7.      At all times material hereto, Centurion was under contract with the FDOC to

   provide comprehensive healthcare to inmates housed at South Dade Reception Center and other

   various state prison facilities in Florida.

           8.      Defendants, Paula Rojas, R.N., Maritza Mederos RN, Marilyn C. Audain RN,

   Elizabeth Joyce Carter ARNP, Paula Rosan Swasey, LPN, Yaneisys Martin Rojas, RN, Carmen

   Dorce Exantus, LPN, Inemesit Nyong Abia MD, Marta A. Castillo MD, Antonio Sergio Pino MD,

   and Pierre Antoine Marceus MD were licensed healthcare providers who were employees and/or

   agents of Centurion of Florida and/or the FDOC, and who provided healthcare and medical

   services to the decedent, Watkins, while he was at the South Florida Reception Center.

           9.      At all times material hereto, the Defendants, Centurion of Florida, the FDOC, Paula

   Rojas, R.N., Maritza Mederos RN, Marilyn C. Audain RN, Elizabeth Joyce Carter ARNP, Paula
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 4 of 29




   Rosan Swasey, LPN, Yaneisys Martin Rojas, RN, Carmen Dorce Exantus, LPN, Inemesit Nyong

   Abia MD, Marta A. Castillo MD, Antonio Sergio Pino MD, and Pierre Antoine Marceus MD, held

   themselves out physicians and/or medical providers properly skilled in the care and treatment of

   persons such as the Decedent, Watkins. By virtue of being incarcerated by the FDOC, the decedent

   became a patient of the Defendants.

                       COMPLIANCE WITH CONDITIONS PRECEDENT
                           AND FLORIDA STATUTE 766.106(2)

          10.     A Notice of Intent to Initiate Litigation against all Defendants and/or those bearing

   a legal relationship with the named Defendants was given and acknowledged in accordance with

   the requirements of Section 766.106(2) of the Florida Statutes.

          11.     Defendant, Centurion of Florida, and its doctors, nurses, and staff denied the

   Claimant’s claim. Defendant, FDOC, failed to respond to the Notice of Intent, despite two attempts

   to send the Notice of Intent to the FDOC.

          12.     That this action has been properly brought within two (2) years of when the alleged

   negligent incident occurred or within two (2) years from the date the alleged negligent incident

   could have been discovered through the exercise of due diligence and not later than four (4) years

   from when the incident occurred.

                                    CERTIFICATE OF COUNSEL

          13.     Through counsel’s signature below, it is hereby certified pursuant to Section

   766.203 of the Florida Statutes that counsel for the Plaintiff, prior to the filing of action, has made

   a reasonable investigation as permitted by the circumstances to determine that there are grounds

   for a good faith belief that there was negligence in the diagnosis, care, and treatment of

   MARTAVIAS WATKINS resulting in his death. Further, such reasonable investigation has given

   rise to a good faith belief that grounds exist for an action against the named Defendants.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 5 of 29




                                FACTS COMMON TO ALL COUNTS

          14.       The Decedent, Martavias Watkins, had a tracheotomy in 2016 as a result of an

   injury to his face, neck, and throat area. The tracheotomy required frequent medical attention and

   intervention.

          15.       The FDOC, Centurion, and the doctors, nurses, and staff employed by Centurion

   and/or the FDOC failed to appropriately treat, diagnose, and manage Watkins’ care, including his

   tracheal care.

          16.       As a result of the Defendants’ failures, Mr. Watkins died on September 2, 2019.

          17.       Throughout his treatment by the Defendants, both Watkins and his mother

   repeatedly complained about issues with the care and treatment and asked the Defendants to

   provide him with appropriate care for his tracheal tube and the infection that was brewing in his

   body. These multiple requests for treatment fell on deaf ears.

          18.       Specifically, the decedent, Martavias Watkins, was seen by the Defendants on

   multiple occasions, including but not limited to 7/2/2019, 7/10/2019, 7/24/2019, 7/26/2019,

   8/3/2019, 8/5/2019, 8/8/2019, 8/13/2019, 8/20/2019, 8/28/2019, 8/29/2019, 8/30/2019, 8/31/2019,

   and 9/2/2019, during which the Defendants failed to provide the decedent with medical care within

   the applicable standard of care.

          19.       Furthermore, on 8/13/19 Mr. Watkins submitted a written Inmate Sick Call Request

   on which he documented:

          “My tube in my neck is starting an infection and it is starting to smell and my legs is

   swelling up real bad. On my right leg I’ve got this know that is coming from nowhere. Can I get

   checked for high blood pressure.” On 8/20/19 a health slip/pass was authorized by M Castillo MD

   ordered that Mr. Watkins’ trach bandage be changed daily from 8/20/19 to 8/26/19.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 6 of 29




          20.    On 8/28/19 Mr. Watkins presented to P. Rojas RN at 1915, stating that he was

   coughing up blood for one month. He stated that the onset of symptoms was gradual and included

   cough, fever, hoarseness, sneezing, sore throat rated 7-8/10, headache muscle aches 6/10, nasal

   symptoms, chest soreness with inspiration or cough 8/10, and fatigue. At the time of this

   evaluation, his oxygen saturation was 97%.

          21.    A chest x-ray was performed on 8/29/19 which concluded that there was persistent

   right lung volume loss with increased right superhilar density, perhaps a chronic segmental

   collapse in the right upper lobe. Chest CT was recommended for correlation.

          22.    On 8/30/19 Defendant, Mederos, documented that Mr. Watkins was referred by the

   infirmary nurse for evaluation related to complaint of coughing up blood.

          23.    Later that day, Defendant, Pino, documented that Mr. Watkins was already

   scheduled to see a specialist. He was noted to be clinically stable, with the T-tube in place, no

   abnormalities. Pino noted that Mr. Watkins’ prior CT was of the neck, and he would proceed with

   CT scan of the chest.

          24.    Subsequently, at 2200 Mr. Watkins presented to Defendant, Rojas, via wheelchair

   stating “Nurse, I’m still bleeding". Rojas noted a moderate amount of blood coming from the

   tracheostomy. Her plan was to admit Mr. Watkins for 23 hour observation.

          25.    At 2240 Mr. Watkins was admitted to the DOC infirmary 23 hour observation unit

   for coughing up blood.

          26.    Despite not improving and having persistent symptoms, Defendants discharged Mr.

   Watkins back to his dorm.

          27.    On 9/2/19, Mr. Watkins arrived at the DOC infirmary via wheelchair, escorted by

   security as a medical emergency. Mr. Watkins was coughing blood from his tracheostomy.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 7 of 29




          28.     The Defendants collectively failed to treat, diagnose, and care for Mr. Watkins

   pulmonary infection and hemoptysis. Unfortunately, Mr. Watkins died as a result of the

   substandard care and lack thereof that he received from the Defendants.

          29.     The Defendants collectively failed to diagnose and treat Martavias Watkins’ serious

   medical needs, specifically his tracheal care, coughing up blood, being unable to breath, severe

   pain, infection, deteriorating condition and life-threatening state, which was made known to the

   Individual Healthcare Provider Defendants through their discussions and treatment of the

   Decedent, his obvious signs and symptoms, his medical history, his written and verbal complaints,

   and the complaints of his family members, resulting in his death.

                                              COUNT I

           MEDICAL NEGLIGENCE RESULTING IN WRONGFUL DEATH
       AGAINST DEFENDANTS, PAULA ROJAS, R.N., MARITZA MEDEROS RN,
    MARILYN C. AUDAIN RN, ELIZABETH JOYCE CARTER ARNP, PAULA ROSAN
   SWASEY, LPN, YANEISYS MARTIN ROJAS, RN, CARMEN DORCE EXANTUS, LPN,
   INEMESIT NYONG ABIA MD, MARTA A. CASTILLO MD, ANTONIO SERGIO PINO
                   MD, AND PIERRE ANTOINE MARCEUS MD

          Plaintiff realleges and readopts paragraphs 1-29 and states:

          30.     Defendants, Paula Rojas, R.N., Maritza Mederos RN, Marilyn C. Audain RN,

   Elizabeth Joyce Carter ARNP, Paula Rosan Swasey, LPN, Yaneisys Martin Rojas, RN, Carmen

   Dorce Exantus, LPN, Inemesit Nyong Abia MD, Marta A. Castillo MD, Antonio Sergio Pino MD,

   and Pierre Antoine Marceus MD (collectively, the “Individual Healthcare Provider Defendants”)

   were the healthcare providers who provided medical treatment and care to the decedent, Martavias

   Watkins, while he was incarcerated at the FDOC.

          31.     At all times material hereto, the Individual Healthcare Provider Defendants were

   assigned by the FDOC and/or Centurion to provide medical services to the Decedent, Martavias

   Watkins.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 8 of 29




          32.      At all times material hereto, the Individual Healthcare Provider Defendants, had a

   duty to provide appropriate medical care under the applicable standard of medical care.

          33.      The Individual Healthcare Provider Defendants breached their duties by failing to

   appropriately treat, diagnose, and care for Martavias Watkins as described in the factual allegations

   above, by failing to provide appropriate tracheal care and treatment, and failing to treat and

   diagnose his grave infection, resulting in his death.

          34.      The Individual Healthcare Provider Defendants collectively failed to diagnose and

   treat Martavias Watkins’ serious medical needs, specifically his tracheal care, coughing up blood,

   being unable to breath, severe pain, infection, deteriorating condition and life-threatening state,

   which was made known to the Individual Healthcare Provider Defendants through their

   discussions      and     treatment    of     the     Decedent,      his    obvious      signs     and

   symptoms, his medical history, his written and verbal complaints, and the complaints of his family

   members, resulting in his death.

          35.      As a direct and proximate result of the abovementioned negligence committed by

   the Individual Healthcare Provider Defendants, the decedent’s condition was not appropriately

   treated and diagnosed, and he passed away as a result of the Individual Healthcare Provider

   Defendants’ negligence.

          36.      As a direct and proximate result of the negligence of the Individual Healthcare

   Provider Defendants, the Plaintiff, the ESTATE OF MARTAVIAS WATKINS and his survivors,

   including his wife and children, have in the past and will in the future suffer the following damages:

                a. Medical, funeral, and burial expenses due to Martavias Watkins’ death; that have
                   become a charge of his Estate and/or that have been paid on behalf of the decedent.

                b. Loss of support and services, loss of Watkins’ companionship, loss of parental
                   guidance, loss of consortium, and for mental pain and suffering resulting from the
                   loss of Watkins.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 9 of 29




                c. All damages allowable under Florida Law and Florida’s Wrongful Death Act.

                d. Loss net accumulations of the Estate.

          WHEREFORE, the Plaintiff demands judgment against Defendants, Paula Rojas, R.N.,

   Maritza Mederos RN, Marilyn C. Audain RN, Elizabeth Joyce Carter ARNP, Paula Rosan Swasey,

   LPN, Yaneisys Martin Rojas, RN, Carmen Dorce Exantus, LPN, Inemesit Nyong Abia MD, Marta

   A. Castillo MD, Antonio Sergio Pino MD, and Pierre Antoine Marceus MD, for damages in a sum

   in excess of the minimal jurisdictional limits of this Court, together with costs of this suit, and any

   other relief this Court deems proper, and demands a trial by jury on all issues so triable.

                                    COUNT II
                    42 U.S.C. § 1983 - CIVIL RIGHTS CLAIM
      VIOLATION OF THE EIGHTH AND FOURTEENTH AMENDMENTS TO THE
                    UNITED STATES CONSTITUTION FOR
     DELIBERATE INDIFFERENCE TO MARTAVIAS WATKINS’ KNOWN SERIOUS
                                 MEDICAL NEED
       AGAINST DEFENDANTS, PAULA ROJAS, R.N., MARITZA MEDEROS RN,
    MARILYN C. AUDAIN RN, ELIZABETH JOYCE CARTER ARNP, PAULA ROSAN
   SWASEY, LPN, YANEISYS MARTIN ROJAS, RN, CARMEN DORCE EXANTUS, LPN,
   INEMESIT NYONG ABIA MD, MARTA A. CASTILLO MD, ANTONIO SERGIO PINO
                   MD, AND PIERRE ANTOINE MARCEUS MD


          Plaintiff realleges and readopts paragraphs 1-29 and states:

          37.      Plaintiff, Olivia Lee, as Personal Representative and surviving spouse of Martavias

   Watkins, seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983 for infringement and

   deprivation of certain constitutional and fundamental rights under the Eighth and Fourteenth

   Amendments by Defendants, Paula Rojas, R.N., Maritza Mederos RN, Marilyn C. Audain RN,

   Elizabeth Joyce Carter ARNP, Paula Rosan Swasey, LPN, Yaneisys Martin Rojas, RN, Carmen

   Dorce Exantus, LPN, Inemesit Nyong Abia MD, Marta A. Castillo MD, Antonio Sergio Pino MD,
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 10 of 29




   and Pierre Antoine Marceus MD (collectively, the “Individual Healthcare Provider Defendants”),

   in connection with the denial and deprivation of essential medical care to Martavias Watkins.

          38.     Individual Healthcare Provider Defendants, while acting under color of state law

   and by virtue of the authority vested in her by the State of Florida or its subdivisions or agencies,

   failed to provide treatment and in fact denied treatment for Martavias Watkins’ serious medical

   needs, specifically his tracheal care, coughing up blood, being unable to breath, severe pain,

   infection, deteriorating condition and life-threatening state, which was made known to the

   Individual Healthcare Provider Defendants through their discussions and treatment of the

   Decedent, his obvious signs and symptoms, his medical history, his written and verbal complaints,

   and the complaints of his family members.

          39.     The Individual Healthcare Provider Defendants had a constitutional duty to provide

   adequate medical care to individuals imprisoned or incarcerated at FDOC facilities, including the

   Decedent, Martavias Watkins.

          40.     Individual Healthcare Provider Defendants had a constitutional duty to provide

   adequate medical care to the Decedent, Martavias Watkins, who presented to the infirmary in a

   deteriorating health state on each visit, was begging for adequate and prompt health care, and had

   obvious signs and symptoms of a life-threatening condition and infection.

          41.     The Individual Healthcare Provider Defendants, had a constitutional duty to

   provide adequate medical care to the Decedent, Watkins, as his condition deteriorated.

          42.     Individual Healthcare Provider Defendants knew and/or should have known of

   Watkins’ serious medical needs, including his tracheal care, coughing up blood, being unable to

   breath, severe pain, infection, deteriorating condition and life-threatening state, which was made

   known to the Individual Healthcare Provider Defendants through their discussions and treatment
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 11 of 29




   of the Decedent, his obvious signs and symptoms, his medical history, his written and verbal

   complaints, and the complaints of his family members.

          43.     Notwithstanding the actual knowledge of the Decedent, Watkins’, serious medical

   needs and the authority to address them, the Individual Healthcare Provider Defendants failed to

   treat and in fact refused to treat the Decedent for those needs and further, to investigate the cause(s)

   of his deteriorating state, and life-threatening condition.

          44.     The Individual Healthcare Provider Defendants’ failure and/or refusal to treat

   Watkins for his serious medical needs, to investigate the cause(s) thereof and to respond

   appropriately to Watkins’ medical condition, when they knew a delay and/or denial of treatment

   would be a serious detriment to Watkins, constituted deliberate indifference to Watkins’ serious

   medical needs, as well as the unnecessary and wanton infliction of pain proscribed by the Eighth

   and Fourteenth Amendments.

          45.     The Individual Healthcare Provider Defendants’ deliberate indifference to

   Watkins’ serious medical needs, as well as the unnecessary and wanton infliction of pain

   proscribed by the Eighth and Fourteenth Amendments resulted in Watkins’ untimely death.

          46.     The Individual Healthcare Provider Defendants’ failure and/or refusal to treat

   Watkins for his serious medical needs, to investigate the cause(s) thereof and to respond

   appropriately to Watkins ’medical condition, when they knew or should have known that a delay

   and/or denial of treatment would be a serious detriment to Watkins, was grossly incompetent and

   inadequate as to shock the conscience or to be intolerable to fundamental fairness.

          47.     The Individual Healthcare Provider Defendants’ actions and/or omissions clearly

   violated established constitutional rights afforded to the Decedent, Watkins’, rights which any

   reasonable person knew or should have known existed.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 12 of 29




           48.      The violations of established constitutional rights were a product of the Individual

   Healthcare Provider Defendants’ own willful blindness and failure to act as to Watkins.

           49.      The Individual Healthcare Provider Defendants are liable based on their direct

   participation with respect to Watkins, by virtue of their own actions and/or omissions in failing to

   treat and in fact refusing to treat Watkins for his serious medical needs and further, to investigate

   the cause(s) of his deteriorating state.

           50.      The Individual Healthcare Provider Defendants’ actions and/or omissions caused

   Decedent, Watkins, to be subject to the deprivation of rights, privileges and immunities secured

   by the Constitution and laws of the United States, including the right not to be subject to cruel and

   unusual punishment as guaranteed to inmates by the Eighth and Fourteenth Amendment, and

   ultimately resulted in his death.

           51.      As a direct and proximate result of the deprivation of federally protected

   constitutional rights and deliberate indifference to a known serious medical need exercised by the

   Individual Healthcare Provider Defendants, the Decedent, Watkins, died.

           52.      As a direct and proximate result of the civil rights violations of the Individual

   Healthcare Provider Defendants, the Plaintiff, the ESTATE OF MARTAVIAS WATKINS and his

   survivors, including his wife and children, have in the past and will in the future suffer the

   following damages:

                 e. Medical, funeral, and burial expenses due to Martavias Watkins’ death; that have
                    become a charge of his Estate and/or that have been paid on behalf of the decedent.

                 f. Loss of support and services, loss of Watkins’ companionship, loss of parental
                    guidance, loss of consortium, and for mental pain and suffering resulting from the
                    loss of Watkins.

                 g. All damages allowable under Florida Law and Florida’s Wrongful Death Act.

                 h. Loss net accumulations of the Estate.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 13 of 29




          WHEREFORE, the Plaintiff demands judgment against Defendants, Paula Rojas, R.N.,

   Maritza Mederos RN, Marilyn C. Audain RN, Elizabeth Joyce Carter ARNP, Paula Rosan Swasey,

   LPN, Yaneisys Martin Rojas, RN, Carmen Dorce Exantus, LPN, Inemesit Nyong Abia MD, Marta

   A. Castillo MD, Antonio Sergio Pino MD, and Pierre Antoine Marceus MD, for damages in a sum

   in excess of the minimal jurisdictional limits of this Court, together with interest, attorneys’ fees

   and costs pursuant to 42 U.S.C. § 1983 and 1988, and any other relief this Court deems proper,

   and demands a trial by jury on all issues so triable.

                                  COUNT III
          VICARIOUS LIABILITY CLAIM AS TO CENTURION OF FLORIDA, LLC

          Plaintiff realleges and readopts paragraphs 1-29 and 30-35 and states:

          53.     At all times material hereto, the Defendants, Paula Rojas, R.N., Maritza Mederos

   RN, Marilyn C. Audain RN, Elizabeth Joyce Carter ARNP, Paula Rosan Swasey, LPN, Yaneisys

   Martin Rojas, RN, Carmen Dorce Exantus, LPN, Inemesit Nyong Abia MD, Marta A. Castillo

   MD, Antonio Sergio Pino MD, and Pierre Antoine Marceus MD (collectively, the “Individual

   Healthcare Provider Defendants”), were agents and/or employees of Defendant, Centurion of

   Florida, LLC and here acting in the course and scope of their agency and/or relationship with

   Centurion of Florida, LLC.

          54.     As described in paragraphs 1-29 and 30-35, the Indiviudal Healthcare Provider

   Defendants were negligent in their care and treatment of Decedent, Watkins, resulting in his death.

          55.     The Defendant, Centurion of Florida, LLC, at all times material hereto, was the

   employer, and/or principle of the Individual Healthcare Provider Defendants, and is vicariously

   liable under the Doctrine of Respondeat Superior, Actual Agency, and/or Apparent Agency, and/or

   Inherent Agency, for the negligence of their employees and/or agents.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 14 of 29




           56.      As a direct and proximate result of the negligence of the Individual Healthcare

   Provider Defendants, the Plaintiff, the ESTATE OF MARTAVIAS WATKINS and his survivors,

   including his wife and children, have in the past and will in the future suffer the following damages:

                 i. Medical, funeral, and burial expenses due to Martavias Watkins’ death; that have
                    become a charge of his Estate and/or that have been paid on behalf of the decedent.

                 j. Loss of support and services, loss of Watkins’ companionship, loss of parental
                    guidance, loss of consortium, and for mental pain and suffering resulting from the
                    loss of Watkins.

                 k. All damages allowable under Florida Law and Florida’s Wrongful Death Act.

                 l. Loss net accumulations of the Estate.

           WHEREFORE, the Plaintiff demands judgment against Defendant, Centurion of Florida,

   LLC, for damages in a sum in excess of the minimal jurisdictional limits of this Court, together

   with costs of this suit, and any other relief this Court deems proper, and demands a trial by jury on

   all issues so triable.

                                      COUNT IV
                    WRONGFUL DEATH BASED ON MEDICAL NEGLIGENCE
                     AS TO DEFENDANT, CENTURION OF FLORIDA, LLC

           Plaintiff realleges and readopts paragraphs 1-29 and states:

           57.      Defendant, Centurion of Florida, LLC, treated the decedent, Martavias Watkins,

   through its physicians, healthcare professionals, and/or other personnel, including the Individual

   Healthcare Provider Defendants referenced above in Count I and Count II.

           58.      At all times material hereto, the Defendant, Centurion of Florida, had a duty to

   provide appropriate medical care to the decedent according to the acceptable standard of medical

   care.

           59.      Defendant, Centurion of Florida, LLC, breached the foregoing duty by failing to

   provide sufficient medical care and failing to supervise and ensure that sufficient medical care was
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 15 of 29




   provided to the decedent under the acceptable standard of medical care, and by failure to have

   proper and adequate policies, procedures, and algorithms, in accordance with the standard of care.

          60.     Defendant, Centurion of Florida, LLC, by and through its final policy makers,

   officers, agents, servants and/or employees, were responsible for adopting and implementing the

   rules and regulations in regard to the provision of comprehensive healthcare, including medical

   health care, for inmates under the custody of the FDOC at contracted institutions.

          61.     Defendant, Centurion of Florida, LLC, by and through its final policy makers,

   officers, agents, servants and/or employees, had a duty to ensure that reasonable measures were

   taken to provide for the safety of individuals incarcerated under the custody of the FDOC at

   contracted institutions.

          62.     Defendant, Centurion of Florida, LLC, by and through its final policy makers,

   officers, agents, servants and/or employees, had a duty to provide adequate medical care to inmates

   under the custody of the FDOC at contracted institutions, including the decedent, Watkins.

          63.     Defendant, Centurion of Florida, LLC, had a duty to train, supervise, control, and

   otherwise ensure that medical standard of care was not met and was not violated.

          64.     Defendant, Centurion of Florida, LLC, by and through its final policy makers,

   officers, agents, servants and/or employees, abdicated its policy making and oversight

   responsibilities, thereby allowing and making foreseeable the circumstances to which the decedent,

   Watkins, was exposed and that ultimately killed him.

          65.     Defendant, Centurion of Florida, LLC, failed to comply with the obligation to

   provide an acceptable level of health care that was within the standard of care by repeatedly failing

   to provide inmates, including the decedent, Watkins, under the custody of the FDOC at contracted
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 16 of 29




   institutions, adequate medical health care, including from outside healthcare providers, such as

   hospitals, for serious medical needs.

           66.      As a direct and proximate result of the abovementioned negligence committed by

   the Defendant, Centurion of Florida, LLC, the decedent’s condition was not appropriately treated

   and he passed away.

           67.      As a direct and proximate result of the negligence of Centurion of Florida, LLC,

   the Plaintiff, the ESTATE OF MARTAVIAS WATKINS and his survivors, including his wife and

   children, have in the past and will in the future suffer the following damages:

                 m. Medical, funeral, and burial expenses due to Martavias Watkins’ death; that have
                    become a charge of his Estate and/or that have been paid on behalf of the decedent.

                 n. Loss of support and services, loss of Watkins’ companionship, loss of parental
                    guidance, loss of consortium, and for mental pain and suffering resulting from the
                    loss of Watkins.

                 o. All damages allowable under Florida Law and Florida’s Wrongful Death Act.

                 p. Loss net accumulations of the Estate.

           WHEREFORE, the Plaintiff demands judgment against Defendant, Centurion of Florida,

   LLC, for damages in a sum in excess of the minimal jurisdictional limits of this Court, together

   with costs of this suit, and any other relief this Court deems proper, and demands a trial by jury on

   all issues so triable.

                                     COUNT V
                    WRONGFUL DEATH BASED ON MEDICAL NEGLIGENCE
                              AS TO DEFENDANT, FDOC

           Plaintiff realleges and readopts paragraphs 1-29 and states:

           68.      Defendant, FDOC, treated the decedent, Martavias Watkins, through its physicians,

   healthcare professionals, and/or other personnel, including the Individual Healthcare Provider

   Defendants and Centurion of Florida, LLC referenced above.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 17 of 29




          69.     Defendant, FDOC, has privatized healthcare pursuant to a contract with Defendant,

   Centurion of Florida, LLC.

          70.     At all times material hereto, the Defendant, FDOC, had a duty to provide

   appropriate medical care to the decedent according to the acceptable standard of medical care.

          71.     Defendant FDOC, breached the foregoing duty by failing to provide sufficient

   medical care and failing to supervise and ensure that sufficient medical care was provided to the

   decedent under the acceptable standard of medical care, and by failure to have proper and adequate

   policies, procedures, and algorithms, in accordance with the standard of care.

          72.     Defendant, FDOC, by and through its final policy makers, officers, agents, servants

   and/or employees, were responsible for adopting and implementing the rules and regulations in

   regard to the provision of comprehensive healthcare, including medical health care, for inmates

   under the custody of the FDOC at contracted institutions.

          73.     Defendant, FDOC, by and through its final policy makers, officers, agents, servants

   and/or employees, had a duty to ensure that reasonable measures were taken to provide for the

   safety of individuals incarcerated under the custody of the FDOC at contracted institutions.

          74.     Defendant, FDOC, by and through its final policy makers, officers, agents, servants

   and/or employees, had a duty to provide adequate medical care to inmates under the custody of

   the FDOC at contracted institutions, including the decedent, Watkins.

          75.     Defendant FDOC, had a duty to train, supervise, control, and otherwise ensure that

   medical standard of care was not met and was not violated.

          76.     Defendant, FDOC, by and through its final policy makers, officers, agents, servants

   and/or employees, abdicated its policy making and oversight responsibilities, thereby allowing and
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 18 of 29




   making foreseeable the circumstances to which the decedent, Watkins, was exposed and that

   ultimately killed him.

          77.      Defendant, FDOC, failed to comply with the obligation to provide an acceptable

   level of health care that was within the standard of care by repeatedly failing to provide inmates,

   including the decedent, Watkins, under the custody of the FDOC at contracted institutions,

   adequate medical health care, including from outside healthcare providers, such as hospitals, for

   serious medical needs.

          78.      As a direct and proximate result of the abovementioned negligence committed by

   the Defendant, FDOC, the decedent’s condition was not appropriately treated and he passed away.

          79.      As a direct and proximate result of the negligence of FDOC, the Plaintiff, the

   ESTATE OF MARTAVIAS WATKINS and his survivors, including his wife and children, have

   in the past and will in the future suffer the following damages:

                q. Medical, funeral, and burial expenses due to Martavias Watkins’ death; that have
                   become a charge of his Estate and/or that have been paid on behalf of the decedent.

                r. Loss of support and services, loss of Watkins’ companionship, loss of parental
                   guidance, loss of consortium, and for mental pain and suffering resulting from the
                   loss of Watkins.

                s. All damages allowable under Florida Law and Florida’s Wrongful Death Act.

                t. Loss net accumulations of the Estate.

          WHEREFORE, the Plaintiff demands judgment against Defendant, FDOC, for damages

   in a sum in excess of the minimal jurisdictional limits of this Court, together with costs of this suit,

   and any other relief this Court deems proper, and demands a trial by jury on all issues so triable.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 19 of 29




                                    COUNT VI
                    42 U.S.C. § 1983 - CIVIL RIGHTS CLAIM
      VIOLATION OF THE EIGHTH AND FOURTEENTH AMENDMENTS TO THE
                    UNITED STATES CONSTITUTION FOR
    DELIBERATE INDIFFERENCE TO A CUSTOM OF DENYING MEDICAL CARE TO
              INMATES AGAINST CENTURION OF FLORIDA, LLC

          Plaintiff realleges and readopts paragraphs 1-29 and states:

          80.     Plaintiff seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for infringement and deprivation of certain constitutional and fundamental rights under the Eighth

   and Fourteenth Amendments of the Decedent, Watkins, by Defendant, Centurion, by and through

   its final policy makers, officers, agents, servants and/or employees, in connection with the denial

   and deprivation of essential medical care.

          81.     Defendant, Centurion of Florida, LLC, treated the decedent, Martavias Watkins,

   through its physicians, healthcare professionals, and/or other personnel, including the Individual

   Healthcare Provider Defendants pursuant to a contract to provide medical services with co-

   Defendant, FDOC.

          82.     At all times material hereto, the Defendant, Centurion of Florida, had a duty to

   provide appropriate medical care to the decedent according to the acceptable constitutional

   standard of medical care.

          83.     Defendant, Centurion of Florida, LLC, breached the foregoing duty by failing to

   provide sufficient medical care and failing to supervise and ensure that sufficient medical care was

   provided to the decedent under the acceptable standard of medical care and under the United States

   Constitution, and by failure to have proper and adequate policies, procedures, and algorithms, in

   accordance with the standard of care.

          84.     Defendant, Centurion of Florida, LLC, by and through its final policy makers,

   officers, agents, servants and/or employees, were responsible for adopting and implementing the
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 20 of 29




   rules and regulations in regard to the provision of comprehensive healthcare, including medical

   health care, for inmates under the custody of the FDOC at contracted institutions.

          85.     Defendant, Centurion of Florida, LLC, by and through its final policy makers,

   officers, agents, servants and/or employees, had a duty to ensure that reasonable measures were

   taken to provide for the safety of individuals incarcerated under the custody of the FDOC at

   contracted institutions that was constitutionally acceptable.

          86.     Defendant, Centurion of Florida, LLC, by and through its final policy makers,

   officers, agents, servants and/or employees, had a duty to provide adequate medical care to inmates

   under the custody of the FDOC at contracted institutions, including the decedent, Watkins.

          87.     Defendant, Centurion of Florida, LLC, had a duty to train, supervise, control, and

   otherwise ensure that the decedent’s constitutional right were not violated.

          88.     Defendant, Centurion of Florida, LLC, by and through its final policy makers,

   officers, agents, servants and/or employees, abdicated its policy making and oversight

   responsibilities, thereby allowing and making foreseeable the circumstances to which the decedent,

   Watkins, was exposed and that ultimately killed him.

          89.     Defendant, Centurion of Florida, LLC, failed to comply with the obligation to

   provide an acceptable level of health care under the United States Constitution by repeatedly

   failing to provide inmates, including the decedent, Watkins, under the custody of the FDOC at

   contracted institutions, adequate medical health care, including from outside healthcare providers,

   such as hospitals, for serious medical needs.

          90.     Defendant, Centurion, while its contract was in effect with the FDOC, had a policy

   of directing and/or incentivizing its healthcare employees, including the Co-Defendants, to deny

   and/or refuse medical care to inmates, regardless of the medical necessity and/or their serious
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 21 of 29




   medical needs, in order to maximize its profitability, and Defendant, Centurion knows of and

   condones or encourages this custom in deliberate indifference to the serious medical needs of

   inmates.

          91.     Defendant, Centurion, while its contract was in effect with the FDOC, had a policy

   of directing and/or incentivizing its healthcare employees, including Co-Defendants, to deny

   and/or refuse medical care to inmates, regardless of the medical necessity and/or their serious

   medical needs, for cost containment purposes, and Defendant, Centurion knows of and condones

   or encourages this custom in deliberate indifference to the serious medical needs of inmates.

          92.     Defendant, Centurion, while its contract was in effect with the FDOC, had a policy

   of denying and/or refusing medical care to inmates, regardless of medical necessity and/or their

   serious medical needs, in order to contain costs and/or to profit.

          93.     The aforementioned policies and/or customs was the driving force behind the Co-

   Defendants’ deliberate indifference to Decedent, Watkins’ serious medical needs.

          94.     The serious medical needs of Martavias Watkins as described throughout this

   Complaint, were so obviously serious that even a lay person would easily have recognized his need

   for medical attention, including to be taken to the hospital.

          95.     The actions and/or omissions of the Co-Defendants were in total disregard of their

   duties to the decedent and/or were reckless and created a substantial risk of harm to Watkins, of

   which they knew of while caring for him, ultimately resulting in his death.

          96.     The actions and/or omissions of Co-Defendants clearly violated established

   constitutional rights afforded to the decedent and which violations were a product of them being

   deliberately indifferent to Decedent, Watkins’ serious medical needs.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 22 of 29




          97.     Defendant, Centurion, by and through its final policy makers, officers, agents,

   servants and/or employees, while acting under color of state law and by virtue of the authority

   vested in them by the State of Florida or its subdivisions or agencies, failed to provide medical

   care and in fact denied medical care for the Decedent, Watkins’, serious medical needs.

          98.     Defendant, Centurion, by and through its final policy makers, officers, agents,

   servants and/or employees, were responsible for adopting and implementing the rules and

   regulations in regard to the provision of comprehensive healthcare, including medical and mental

   health care, for inmates under the custody of the FDOC at contracted institutions.

          99.     Defendant, Centurion, by and through its final policy makers, officers, agents,

   servants and/or employees, had a duty to ensure that reasonable measures were taken to provide

   for the safety of individuals incarcerated under the custody of the FDOC at contracted institutions.

          100.    Defendant, Centurion, by and through its final policy makers, officers, agents,

   servants and/or employees, had a constitutional duty to provide adequate medical care to inmates

   under the custody of the FDOC at contracted institutions, including the Decedent, Watkins.

          101.    Defendant, Centurion, had a duty to train, supervise, control, and otherwise ensure

   that the constitutional rights of persons such as the Decedent, Watkins,, were not violated.

          102.    Defendant, Centurion, by and through its final policy makers, officers, agents,

   servants and/or employees, abdicated its policy making and oversight responsibilities, thereby

   allowing and making foreseeable the circumstances to which Watkins was exposed.

          103.    Defendant, Centurion, failed to comply with the obligation to provide a

   constitutionally acceptable level of health care by repeatedly failing to provide inmates, including

   the Decedent, Watkins, under the custody of the FDOC at contracted institutions with

   constitutionally adequate medical health care, including from outside healthcare providers, such
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 23 of 29




   as hospitals, for serious medical needs in violation of the Eighth and Fourteenth Amendments to

   the United States Constitution, causing substantial risk of harm to such inmates, including

   Martavias Watkins.

          104.    Defendant, Centurion, knew or should have known: (i) of reports demonstrating a

   failure of Defendant, Centurion and its medical personnel to provide constitutionally adequate

   healthcare, including medical and mental health care, to inmates; and (ii) of a persistent failure of

   Defendant, Centurion and its medical personnel in denying and/or refusing timely and appropriate

   medical care from outside healthcare providers, such as outside consultants and/or hospitals, for

   inmates with serious medical needs like Watkins.

          105.    Defendant, Centurion, by and through its final policy makers, officers, agents,

   servants and/or employees, was on notice of the widespread systemic constitutional violations

   occurring in the institutions it provided inmates with healthcare, including medical and mental

   health care, and failed to rectify and/or remedy these violations.

          106.    The above acts and omissions of Defendant, Centurion, by and through its final

   policy makers, officers, agents, servants, and/or employees, constitute a course of conduct and

   failure to act amounting to deliberate indifference to the rights, health, safety and welfare of the

   Decedent, Watkins, and those similarly situated resulting in the deprivation of his rights under

   state and federal law.

          107.    Defendant, Centurion, by and through its final policy makers, officers, agents,

   servants and/or employees, actions and/or omissions clearly violated established constitutional

   rights afforded to Decedent, Watkins, including the right not to be subject to cruel and unusual

   punishment as guaranteed to inmates by the Eighth and Fourteenth Amendment, rights which any

   reasonable person knew or should have known existed.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 24 of 29




          108.    Defendant, Centurion’s violations of established constitutional rights were a

   product of its de facto policy and custom of tolerating, permitting and ratifying a pattern of

   improper conduct by its final policy makers, officers, agents and/or employees, of which it knew

   of or should have known of, and which resulted in a widespread health and/or safety problem in

   connection with the provision of healthcare, including medical and mental health care, to inmates.

          109.    Defendant, Centurion, failed to remedy its de facto policies and customs whereby

   it, by and through its officers, agents, servants and/or employees, permitted, tolerated, and ratified

   a pattern and practice of unjustified, unreasonable and improper denial of medical care, specifically

   to inmates who required medical care for serious medical problems and/or serious medical needs,

   including those inmates that required medical care from outside healthcare facilities, such as

   hospitals and non-employee specialists and/or surgeons, by (i) ignoring and/or failing to react to a

   widespread health or safety problem in connection with the provision of healthcare, including

   medical and mental health care, to inmates; (ii) failing to adopt and/or enact reasonable written

   rules, regulations, protocols, standards and other guidelines pertinent to the diagnosis, care and

   treatment of inmates with serious medical needs; (iii) failing to hire and retain competent and

   knowledgeable medical staff and ensure that only competent and knowledgeable medical staff

   were assigned to positions providing healthcare, including medical and mental healthcare, to

   inmates with serious medical needs; (iv) failing to provide appropriate and sufficient training and

   education for its medical personnel in regards to inmates with serious medical needs; and (v)

   failing to discipline or prosecute known instances where medical treatment was being denied to

   inmates with serious medical needs.

          110.    Defendant, Centurion, by and through its final policy makers, officers, agents,

   servants and/or employees, actions and/or omissions caused the Decedent, Watkins, to be subject
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 25 of 29




   to the deprivation of rights, privileges and immunities secured by the Constitution and laws of the

   United States including the right not to be subject to cruel and unusual punishment as guaranteed

   to inmates by the Eighth and Fourteenth Amendment.

          111.    As a direct and proximate result of the acts and omissions of Defendant, Centurion,

   by and through its final policy makers, officers, agents, servants and/or employees, as set forth

   above, and the deliberate indifferent to a known serious medical need exercised by Centurion, and

   constitutional violations, the Decedent, Watkins, passed away.

          112.    As a direct and proximate result of the abovementioned conduct committed by the

   Defendant, Centurion of Florida, LLC, the decedent’s condition was not appropriately treated and

   he passed away.

          113.    The Plaintiff, the ESTATE OF MARTAVIAS WATKINS and his survivors,

   including his wife and children, have in the past and will in the future suffer the following damages:

              u. Medical, funeral, and burial expenses due to Martavias Watkins’ death; that have
                 become a charge of his Estate and/or that have been paid on behalf of the decedent.

              v. Loss of support and services, loss of Watkins’ companionship, loss of parental
                 guidance, loss of consortium, and for mental pain and suffering resulting from the
                 loss of Watkins.

              w. All damages allowable under Florida Law and Florida’s Wrongful Death Act.

              x. Loss net accumulations of the Estate.

          WHEREFORE, the Plaintiff demands judgment against Defendant, Centurion of Florida,

   LLC, for damages in a sum in excess of the minimal jurisdictional limits of this Court, together

   with interest, attorneys’ fees and costs pursuant to 42 U.S.C. § 1983 and 1988, and any other relief

   this Court deems proper, and demands a trial by jury on all issues so triable.

                                    COUNT VII
                     42 U.S.C. § 1983 - CIVIL RIGHTS CLAIM
       VIOLATION OF THE EIGHTH AND FOURTEENTH AMENDMENTS TO THE
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 26 of 29




                    UNITED STATES CONSTITUTION FOR
    DELIBERATE INDIFFERENCE TO A CUSTOM OF DENYING MEDICAL CARE TO
                         INMATES AGAINST FDOC

          Plaintiff realleges and readopts paragraphs 1-29 and states:

          114.    Plaintiff seeks relief under the Federal Civil Rights Act, 42 U.S.C. § 1983

   for infringement and deprivation of certain constitutional and fundamental rights under the Eighth

   and Fourteenth Amendments of Decedent, Watkins, by Defendant, FDOC, by and through its final

   policy makers, officers, agents, servants and/or employees, in connection with the denial and

   deprivation of essential medical care.

          115.    At all times material hereto, in committing each of the acts, omissions and/or

   commissions complained of herein, the Defendant, FDOC, was acting by and through its final

   policy makers, officers, agents, servants, and/or employees, who were working in the course and

   scope of said agency and/or employment, on behalf of the Defendant, FDOC.

          116.    At all times material hereto, the FDOC had a nondelegable duty to ensure the health

   and safety of inmates under the FDOC’s custody, and to provide necessary medical services for

   inmates’ serious medical needs.

          117.    The FDOC has privatized health services for inmates.

          118.    The FDOC contracts with private entities, such as Co-Defendant, Centurion, for

   them to fulfill the FDOC’s healthcare responsibilities to inmates which are in its custody, in order

   to save money on inmate healthcare costs.

          119.    The FDOC entered into a contract with Centurion knowing that there was a

   significant risk and likelihood that its policies and procedures would result in an unacceptable

   decline in the quality of the medical care provided to prisoners and noncompliance with the
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 27 of 29




   FDOC’s obligations under both Federal and State law to provide health care to inmates, including

   for their serious medical needs.

          120.    The FDOC entered into a contract Co-Defendant, Centurion, either knowing or

   knowing that there was a significant risk and/or likelihood that it had a policy or custom of

   directing and/or incentivizing its health care employees to deny and/or refuse medical care to

   inmates, regardless of the medical necessity and/or their serious medical needs, in order to reduce

   costs and/or to maximize profits, in deliberate indifference to the serious medical needs of inmates.

          121.    The FDOC knew of and condoned or encouraged the custom and practice of

   employees of its contractors, including Centurion’s employees, to deny necessary medical care for

   inmates’ serious medical needs in order to reduce costs and/or increase profits, in deliberate

   indifference to the serious medical needs of inmates.

          122.    The FDOC knew that the aforementioned policies and/or customs of Centurion

   were continuing to be utilized to deny necessary medical care for inmates’ serious needs in order

   to reduce costs and/or increase profits throughout the term of the contract that was signed in 2012,

   in deliberate indifference to the serious medical needs of inmates.

          123.    The FDOC permitted, tolerated, and ratified a pattern and practice of unjustified,

   unreasonable and improper denial of medical care, specifically to inmates who required medical

   care for serious medical problems and/or serious medical needs, including those inmates that

   required medical care from outside healthcare facilities, such as hospitals and non-employee

   specialists and/or surgeons.

          124.    The aforementioned policies and/or customs was the driving force behind the Co-

   Defendants’ deliberate indifference to Decedent, Watkins’ serious medical needs.
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 28 of 29




              125.   The aforementioned policies and/or customs was the driving force behind the Co-

   Defendants’ deliberate indifference to Decedent, Watkins’, serious medical needs, as set forth in

   the above Counts, in that they were denying Decedent, Watkins, medical care for his serious

   medical needs to reduce costs and/or to increase profits.

              126.   The FDOC knew or should have known that the cost control measures implemented

   and utilized by Centurion and its medical personnel resulted in the denial of constitutionally-

   required medical care for inmates with serious medical needs.

              127.   The FDOC knew the same or similar cost control measures were being utilized by

   other of its contractors, both currently and in the past (for example: Wexford), to deny and/or

   refuse medical care for inmates’ serious medical needs, yet permitted, tolerated, and ratified a

   pattern and practice of unjustified, unreasonable and improper denial of medical care by its other

   contractors because it saved the FDOC money.

              128.   The FDOC has a long history of contracting with companies that sacrificed

   constitutionally manmdated levels of care in order to save money, costs, expense, and to increase

   profits.

              129.   As a direct and proximate result of the acts and omissions of Defendant, FDOC, by

   and through its final policy makers, officers, agents, servants and/or employees, as set forth above,

   and the deliberate indifferent to a known serious medical need exercised by FDOC, and

   constitutional violations, the Decedent, Watkins, passed away.

              130.   As a direct and proximate result of the abovementioned conduct committed by the

   Defendant, FDOC, the decedent’s condition was not appropriately treated and he passed away.

              131.   The Plaintiff, the ESTATE OF MARTAVIAS WATKINS and his survivors,

   including his wife and children, have in the past and will in the future suffer the following damages:
Case 1:21-cv-22404-MGC Document 1-2 Entered on FLSD Docket 07/02/2021 Page 29 of 29




              y. Medical, funeral, and burial expenses due to Martavias Watkins’ death; that have
                 become a charge of his Estate and/or that have been paid on behalf of the decedent.

              z. Loss of support and services, loss of Watkins’ companionship, loss of parental
                 guidance, loss of consortium, and for mental pain and suffering resulting from the
                 loss of Watkins.

              aa. All damages allowable under Florida Law and Florida’s Wrongful Death Act.

              bb. Loss net accumulations of the Estate.

          WHEREFORE, the Plaintiff demands judgment against Defendant, FDOC, for damages

   in a sum in excess of the minimal jurisdictional limits of this Court, together with interest,

   attorneys’ fees and costs pursuant to 42 U.S.C. § 1983 and 1988, and any other relief this Court

   deems proper, and demands a trial by jury on all issues so triable.

                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a jury trial.

          DATED this 24thday of May 2021.

                                                  Respectfully Submitted,

                                                  GOLDBERG & ROSEN, P.A.
                                                  Attorneys for Plaintiff(s)
                                                  2 South Biscayne Blvd, Suite 3650
                                                  Miami, Florida 33131
                                                  Tel: (305) 374-4200 / Fax: (305) 374-8024

                                                  /s/ Mustafa Dandashly
                                            By:   ________________________________________
                                                  Judd G. Rosen, Esq., Fl. Bar No.: 0458953
                                                  Brett M. Rosen, Esq., Fl. Bar No.: 44859
                                                  Mustafa H. Dandashly, Esq., Fl. Bar No. 118159
                                                  Email: pleadings@goldbergandrosen.com (primary)
                                                  Secondary: mdandashly@goldbergandrosen.com
